PER CURIAM.
Upon review of the hearing committee and disciplinary board findings and recommendations, and considering the transcript, record and briefs, it is the decision of the court that the board’s recommendations be adopted, and we accordingly order, adjudge and decree that David L. Levingston be issued a reprimand for his conduct in this matter. As to the pre-hearing discovery orders issued by the chair of the hearing committee, we concur with the conclusion of the disciplinary board that even if the orders were improper, no showing of prejudice was made by the disciplinary counsel. All costs of this proceeding are assessed to respondent.